COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Cecilia Clinkscale v. Leiroi Mickele Daniels

Appellate case number:   01-14-00968-CV

Trial court case number: 2012-58724

Trial court:             113th District Court of Harris County

       Appellant’s Motion for Extension of Time to File Motion to Rehear Appellant’s Notice
of Appeal on the Denial of Pauper’s Oath En Banc is GRANTED, in part. Any motion for en
banc reconsideration is due by 12:00 p.m. (noon) on March 13, 2015, with no further
extensions. TEX. R. APP. P. 49.7, 49.8. It is so ORDERED.

Judge’s signature: __/s/_Harvey Brown
                   X Acting individually    Acting for the Court


Date: March 3, 2015